CONCURRING OPINION OF
CIRCUIT JUDGE ROBINSON.
As, in my judgment, this court, in its decision of the case at bar (15 Haw. 675) not only did not overlook any, but, without exception, fully considered all of the many points raised by *123counsel for respondent in its petition for rehearing, I concur in. the order denying respondent’s motion for rehearing. I also-concur in what is contained in the opinion of the Chief Justice-in reference to the meaning and scope of the term “prescriptive-rights,” as used and employed in both the Lonoaea and “plea in bar” decisions.